ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Platinum Services, Inc.                      )      ASBCA No. 58382
                                             )
Under Contract No. W91QV1-11-D-0003          )

APPEARANCES FOR THE APPELLANT:                      Carol L. O'Riordan, Esq.
                                                    Anthony J. Marchese, Esq.
                                                     The O'Riordan Bethel Law Firm, LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Lawrence Gilbert, JA
                                                    MAJ Jamal A. Rhinehardt, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 June 2016



                                                 DIANA ~- DICKINSON
                                                 Adminis'trative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58382, Appeal of Platinum Services,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals